JONES, Chief Judge.
Motion for a more definite statement.
Plaintiff in the complaint merely states that while her decedent was engaged in his regular employment as a fireman he was caused to fall beneath the wheels of defendant’s locomotive, because of defendant’s negligence.
This statement of the accident conforms to the requirement of a short and plain statement of the claim as found in Fed. Rules Civ.Proc. rule 8, 28 U.S.C.A. If defendant feels it cannot properly deny such an allegation, it may state that it is without knowledge or information sufficient to form a belief as to the truth of the averment, and such statement will have the effect of a denial. Any information desired then can be obtained by use of the discovery rules.
Motion denied.